          Case 1:20-cv-02658-CJN Document 10 Filed 09/21/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 TikTok Inc., et al.,

        Plaintiffs,                              Case No. 20-cv-2658
 v.

 Donald J. Trump, et al.,

        Defendants.


                                ENTRY OF APPEARANCE

       Covington & Burling LLP (Alexander A. Berengaut) hereby enters his appearance in the

above-captioned matter as counsel for Plaintiffs TikTok Inc. and ByteDance Ltd.

                                                   Respectfully submitted,

                                                   COVINGTON & BURLING LLP


                                           By:      /s/ Alexander A. Berengaut
                                                   Alexander A. Berengaut (Bar No. 989222)
                                                   COVINGTON & BURLING LLP
                                                   One CityCenter, 850 Tenth Street, NW
                                                   Washington, DC 20001
                                                   202-662-6000
                                                   202-778-6000 fax
                                                   aberengaut@cov.com

                                                   Attorney for Plaintiffs
          Case 1:20-cv-02658-CJN Document 10 Filed 09/21/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of September, 2020, I caused a true and correct copy

of the foregoing Entry of Appearance to be filed through the Court’s e-file and serve system

which will serve notice electronically on all counsel of record, as more fully reflected on the

Notice of Electronic Filing.



                                                      COVINGTON & BURLING LLP



                                              By:     /s/ Alexander A. Berengaut
                                                      Alexander A. Berengaut
